 
GENERAL RELEASE


Preliminary Statement


Dionics, Inc., a Delaware corporation (“Dionics”), has entered into a Share
Exchange Agreement dated as of January 30, 2012, as amended (the “Share Exchange
Agreement”), with Shangrao Bai Hua Zhou Industrial Co., Ltd. (“Shangrao”), and
Xiao Ling Li (“Li”) pursuant to which it has agreed to transfer approximately
95% of the equity interests in Dionics to Li and others in exchange for all of
the equity interests in Bai Hua Zhou Green Resources (China) Investment Group
Limited, a company organized under the laws of the British Virgin Islands.
Bernard L. Kravitz (“Kravitz”) is the President and a principal shareholder of
Dionics.


As a condition to the consummation of the transactions contemplated by the Share
Exchange Agreement, Kravitz is required to deliver this general release in favor
of Dionics.


***
BE IT KNOWN, that Bernard L. Kravitz (hereinafter referred to as "Releasor"),
for and in consideration of the sum of One Dollar ($1.00) Dollar, and other
valuable consideration received from or on behalf of Dionics (hereinafter
referred to as the “Releasee”), the receipt of which is hereby acknowledged,
does hereby remise, release, acquit, satisfy, and forever discharge Releasee of
and from all manner of actions, causes of action, suits, debts, covenants,
contracts, controversies, agreements, promises, claims and demands whatsoever,
which said Releasor ever had, now has, or which any personal representative,
successor, heir or assign of said Releasor, hereafter can, shall or may have,
against said Releasee, its successors and assigns, arising under or in respect
of any contract, action, failure to act, matter or claim occurring on or prior
to the date hereof, including without limitation, (i) any obligation to purchase
shares of Dionics upon the failure of Central Mega Limited to purchase such
shares in accordance with the Put Option contained in the agreement entered into
on October 30, 2009, (ii) any promissory note, employment agreement or deferred
compensation agreement between Releasor and Dionics, and (iii) the agreement
between Releasor and Dionics with respect to his right to serve as or otherwise
designate any individual to the Board of Dionics.




IN WITNESS WHEREOF the undersigned has executed this Release as of June 29,
2012.



             /s/ Bernard L. Kravitz      
Bernard L. Kravitz
 